Case: 10-20644     Document: 00511529323         Page: 1     Date Filed: 07/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 5, 2011
                                     No. 10-20644
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS GILBERTO DELUNA-RODRIGUEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-33-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Jesus Gilberto DeLuna-Rodriguez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). DeLuna-Rodriguez has not filed a response. We have reviewed
counsel’s brief, counsel’s motion for reconsideration of a previous order denying
his Anders motion and ordering him to brief a particular issue, and the relevant
portions of the record reflected therein. We concur with counsel’s assessment

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20644   Document: 00511529323     Page: 2   Date Filed: 07/05/2011

                                 No. 10-20644

that the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to file an out-of-time motion for reconsideration is
GRANTED; his motion for reconsideration also is GRANTED. Our order of May
16, 2011, in this case is RESCINDED. Counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2